Exhibit 10.1


EXECUTIVE TRANSITION AGREEMENT
This EXECUTIVE TRANSITION AGREEMENT (hereinafter “Agreement”) is entered into by
and between Trinity Industries, Inc. (“Trinity”), a Delaware corporation, on
behalf of itself, its subsidiaries, and other corporate affiliates, and
successors or assigns (collectively, “Company”), and Timothy R. Wallace
(hereinafter “Executive”), effective December 17, 2019 (the “Effective Date”).
Company and Executive may be referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, the Company is primarily engaged in the businesses of (a) railcar
manufacturing, leasing, and related services and (b) highway products
manufacturing business;
WHEREAS, on September 5, 2019, in compliance with the Company’s Transition
Compensation Plan (“TCP”), Executive notified Company of his intent to
transition out of his position as an officer of Company;
WHEREAS, the TCP provides for payment of transition compensation benefits to
officers of Company in amounts reflected and maintained on the books and records
of the Company;
WHEREAS, Executive is a participant and beneficiary under the TCP;
WHEREAS, Executive has certain knowledge and skills pertaining to the financial,
operational, commercial, legal, and administrative affairs of the Company
(collectively referred to herein as “Business Knowledge”) and Company desires to
capitalize on Executive’s Business Knowledge during the term of this Agreement;
and
WHEREAS, for the purpose of transferring and transitioning Executive’s Business
Knowledge solely and exclusively to his successor(s) and others at Company
and/or its affiliated entities, Executive and the Company have determined that
it is in their mutual best interest to phase out Executive’s employment pursuant
to the transition periods set out herein.
NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:
AGREEMENT
1.Employment Transition Periods. In consideration of Executive entering into
this Agreement, Company agrees to maintain Executive as an employee of Company
in accordance with the following Employment Transition Periods:
(a)Phase One. “Phase One” of the Employment Transition Periods will commence on
the Effective Date and end on March 5, 2020. During Phase One, Executive will
continue to receive his monthly base pay in effect as of the payroll period
immediately preceding the Effective Date, as determined by the Company, payable
semi-monthly, and 2019 short term incentive payable in March 2020, less
applicable deductions and withholdings in accordance with Company’s usual
payroll and short term incentive payment practices and procedures, plus





--------------------------------------------------------------------------------




accrual and crediting of applicable amounts and interest under the TCP and the
Supplemental Profit Sharing Plan. During Phase One, Executive will:
(1)continue to serve in a full time capacity in his current role as Chief
Executive Officer and President of the Company and a member of its Board of
Directors (the “Board”), reporting to the Board, until the close of business on
December 31, 2019 (the “Resignation Time”). At the Resignation Time, Executive
automatically, and without any further action, resigns from any and all officer,
director, manager, or similar positions with the Company, including, without
limitation, Chief Executive Officer and President of Trinity and a member of the
Board. Following the Resignation Time, Executive will continue to serve in a
full-time capacity as a non-executive employee through the end of Phase One;
(2)consult with the Supervisor (as defined below) regarding, without limitation
and consistent with his job duties and responsibilities at the Effective Date,
the financial, operational, commercial, legal (including public company
reporting), and administrative business and activities of the Company and/or one
or more of its subsidiaries or affiliates; and
(3)help transition his current role, responsibilities, and Business Knowledge in
accordance with the TCP to his successor (the “New CEO”) upon the successor’s
appointment, reporting to the Supervisor.
“Supervisor” shall mean the Chairman of the Board or his or her designee until
such time as the New CEO is appointed and shall thereafter mean the New CEO or
his or her designee.
The Parties reasonably anticipate that Executive’s level of services during the
entirety of Phase One will be more than twenty percent (20%) of the level of
services provided by Executive to the Company over the thirty-six (36) month
period preceding the Effective Date, such that he will not have incurred a
separation from service within the meaning of Section 409A of the Internal
Revenue Code (“Section 409A”) for purposes of the TCP, the Supplemental Profit
Sharing Plan, and any other Company nonqualified deferred compensation plan in
which he participates (collectively, the “Deferred Plans”).
At the conclusion of Phase One, it will be deemed that Executive has fulfilled
and satisfied the six month notice condition described in Section 4(c) of the
TCP.
(b)Phase Two. “Phase Two” of the Employment Transition Periods will commence
March 6, 2020 and end May 31, 2021. During Phase Two, Executive in his role as a
non-executive employee will be reasonably available or accessible for continued
consultation with the Supervisor regarding, without limitation, the matters
described in Section 1(a)(3) above and such other matters and services as the
Supervisor shall approve, and shall receive as compensation (1) a base salary
equal to TWENTY THOUSAND AND NO/100 DOLLARS ($20,000.00) per month, payable
semi-monthly, which amount will be less applicable deductions and withholdings
in accordance with Company’s usual payroll practices and procedures.





--------------------------------------------------------------------------------




(c)Phase Two Level of Services. The Parties reasonably anticipate that
Executive’s level of services in Phase Two will be less than twenty percent
(20%) of the level of services provided by Executive to the Company over the
thirty six (36) month period preceding the Effective Date, such that on March 6,
2020, he will have incurred a separation from service within the meaning of
Section 409A for purposes of the Deferred Plans.
(d)Office and Administrative Assistance. While Executive is serving in his role
as Chief Executive Officer and President and for so long as the Company
determines in its discretion thereafter, the Company will provide Executive with
an office and suitable administrative support services at the Company’s
headquarters in Dallas, Texas. Thereafter, and for the remainder of the
Employment Transition Periods, the Company will provide a Company employee of
the Company’s choosing to serve as an assistant providing secretarial and
administrative services and a stipend of $3,500 per month for use in obtaining
office space of Executive’s choosing, which amount will be less applicable
deductions and withholdings in accordance with Company’s usual payroll practices
and procedures. The assistant need not be solely dedicated to provide support
for Executive, and may be located at the Company’s offices even if Executive
maintains and is located in other office space.
(e)Employee Benefits and Incentive Compensation. During the entirety of the
Employment Transition Periods, Executive will be eligible to participate in the
Company’s medical, dental, and vision plans that Executive participated in
immediately preceding notification of his intent to transition out of
employment; provided, however, that during Phase Two of the Employment
Transition Periods, any payment by Executive for continued coverage under the
Company’s health plan shall be made on an after-tax basis and that any portion
of the premiums for such coverage that is paid or subsidized by Company shall
also be provided on an after-tax basis or subject to imputed income treatment to
the extent required by applicable law. During the Employment Transition Periods,
Executive will (1) continue to vest in outstanding long-term incentive plans in
accordance with the applicable plan documents and agreements, and (2) receive
his 2019 short term incentive award when such awards are customarily paid (on or
prior to March 15, 2020); provided, however, that other than as expressed in
Section 1(a) and above as to 2019, Executive will not be eligible for the
Company’s short-term incentive awards program and long-term incentive grant
program for the 2020 fiscal year or any future year. Executive will receive
benefits or distributions under the Deferred Plans in accordance with the terms
of such plans and the requirements of Section 409A. While Executive continues to
serve as Chief Executive Officer and President during Phase One of the
Employment Transition Periods, Executive will be entitled to receive executive
perquisites provided by the Company from time to time, and will not be entitled
to receive any executive perquisites thereafter. Executive acknowledges and
agrees that employee benefits may be added, discontinued, amended, or modified
during the Employment Transition Periods at the sole discretion of Company.







--------------------------------------------------------------------------------




(f)Retirement Separation Date. Executive acknowledges and agrees that on May 31,
2021 (the “Separation Date”), Executive’s employment with Company will terminate
by reason of his retirement unless earlier (1) terminated by reason of
Executive’s death, or (2) terminated by the Company for cause due to material
breach of this Agreement by Executive or Executive’s material violation of the
material policies of the Company, as in effect from time to time, after
providing Executive thirty (30) days written notice describing the specific acts
or omissions which constitute cause and an opportunity to cure or otherwise
cease such conduct during such notice period. Executive acknowledges and agrees
to (A) repay the Company for any outstanding loans, travel advances, or salary
advances, if any, made during the Employment Transition Periods; (B) repay any
and all personal balances on credit cards issued through Company, if any; and
(C) pay an amount equal to the value of any property not returned pursuant to
the Return of Property and Records paragraph below. Executive further authorizes
Company to deduct monies from any payment to be made under this Agreement to
cover such debts or property value if Executive fails to make such payments or
repayments, or return such property prior to the time any and all required
payments have been made under this Agreement. At the end of the Employment
Transition Periods, Executive will have incurred a separation from service
within the meaning of Section 409A for purposes of the Deferred Plans.
Upon satisfactory completion of the Employment Transition Periods, the Company
agrees, stipulates, and acknowledges that Executive will have complied with and
satisfied the terms and conditions of the TCP and that Executive shall not be
obligated to be available for a one (1) year consultation period following his
separation from service on May 31, 2021 absent a separate written agreement
executed between the Company and Executive setting forth the services, terms,
conditions, and compensation applicable to any post-separation from service
consultation period.
(g)Expenses. Any expenses incurred by Executive in performing his employment
role hereunder or in providing contract services hereunder shall be reimbursed
by the Company subject to Executive’s submittal of expense reports in compliance
with the Company’s expense reporting practices and procedures as in effect from
time to time. Additionally, upon presentation by Executive to Supervisor of
invoices documenting fees and expenses incurred by Executive for legal services
rendered on his behalf for review and advice regarding this Agreement, Company
agrees to pay such invoices directly to Executive’s legal counsel up to a
maximum aggregate payment of TEN THOUSAND AND NO/100 DOLLARS ($10,000.00).
(h)COBRA Matters. Upon Executive’s performance of all covenants, agreements, and
obligations in the Agreement and his separation from service on May 31, 2021,
Company agrees to make a lump sum payment to Executive in an amount equal to
eighteen (18) months of medical COBRA premiums (the “COBRA Continuation
Payment”). Such amount shall be calculated based upon the effective COBRA rates
for Executive’s medical coverage at the time of his separation from service and
shall be paid within fifteen (15) days of Executive’s separation from service.
The COBRA Continuation Payment will be subject to Federal Income Tax
withholding, Medicare and Social Security tax withholdings (subject to the
federal social security maximum), and any other deductions as may be required by
law. Following the Separation Date, Executive will be eligible for continued
coverage under the Company’s health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) in accordance with the terms of
applicable law.





--------------------------------------------------------------------------------




(i)Upon the Supervisor’s request, at any time during the Employment Transition
Periods, Executive agrees to resign from any and all offices and positions with
Company, including, without limitation, the offices of Chief Executive Officer
and President of Trinity Industries, Inc. and as a member of the Board. From and
after any such resignation, Executive shall not hold himself out to be an
authorized representative of the Company absent prior written authorization and
approval of the Supervisor.
2.Supplemental Release Agreement. Company agrees to pay Executive TEN THOUSAND
AND NO/100 DOLLARS ($10,000.00) within ten (10) business days of the date
Executive executes the Supplemental Release Agreement attached as Appendix A to
this Agreement (“Supplemental Release Payment”), which execution shall occur on
or within ten (10) days following the end of the Employment Transition Periods.
Executive understands that his receipt of the Supplemental Release Payment is
contingent upon his timely execution of the Supplemental Release Agreement no
later than the date noted above.
3.Restricted Stock Awards (“RSAs”) and Change in Control Agreement.
(a)For purposes of this Section 3, RSAs are deemed to include performance and
time based (1) restricted stock awards, (2) restricted stock unit awards-time
and performance based, (3) career share awards, and (4) career step share awards
listed on Appendix B attached hereto. The Parties acknowledge and agree the RSAs
awarded to Executive, reflected in Appendix B will be governed by the express
language, terms, and conditions of the Plans and agreements under which the RSAs
were awarded. The Parties agree nothing contained in this Agreement is intended
to modify or supplement in any way whatsoever or otherwise change such Plans or
agreements. The Parties acknowledge and agree there is no intention by or
obligation of the Company to award or grant any additional RSAs to Executive
from and after the Effective Date.
(b)The Parties agree that as of the Effective Date, Executive’s Change in
Control Agreement with the Company is terminated and is null, void, and of no
further force or effect.
4.Non-Disparagement.
(a)Subject to the qualifications in subsection (d) of the General Release
section below and the qualifications in subsections (b) and (c) of the
Confidentiality section below, Executive agrees that he will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning Company, its Board of Directors, officers, executives, management,
employees, affiliates, its customers or clients, operations, technology,
proprietary or technical information, terms of Executive’s employment with
Company, any other circumstance that arose from Executive’s employment with
Company or separation from employment, or any action or event that occurred
during Executive’s employment with Company, or cause others to disclose,
communicate, or publish any disparaging information concerning the same.
(b)The Company agrees to instruct its senior executives and officers, and
business unit leaders not to, directly or indirectly, disclose, communicate, or
publish any disparaging information concerning Executive, the terms of
Executive’s employment with Company, any other circumstance that arose from
Executive’s employment with Company or separation from employment, or any action
or event that occurred during Executive’s employment with





--------------------------------------------------------------------------------




Company, or cause others to disclose, communicate, or publish any disparaging
information concerning the same.
5.Confidentiality.
(a)Subject to the qualifications set forth in subsections (b) and (c) of this
section, Executive agrees that during his employment with Company he has
occupied a position of trust and confidence and that as such, he has created and
been provided copies of or access to Confidential Information which is the
exclusive property of Company. Executive further acknowledges and agrees that by
virtue of this Agreement he will continue to occupy a position of trust and
confidence and that he will continue to create and have access to Confidential
Information during the Employment Transition Periods. Executive hereby agrees
that he will not use, divulge, distribute, furnish, or make accessible such
Confidential Information to anyone outside of the Company or its subsidiaries or
affiliates.
For purposes of this Agreement, the term “Confidential Information” shall mean
information of any nature and in any form which is not generally disclosed to or
known by persons who are not employed by or associated with Company or any of
its affiliates, that gives Company a competitive business advantage or which
relates to any one or more of the aspects of the present or past business of
Company or its predecessors, including, but not limited to, any spin-off, split,
merger, divestiture, or similar transaction; customer specifications; pricing
strategies; customer lists; vendor information; financial information; trade
secrets; trade practices; or facts, strategies, or plans relating in any manner
to the businesses of Company.
In the event Executive is requested by subpoena, civil investigative demand, or
similar process in any proceeding to disclose any Confidential Information, and
subject to the qualifications in the fourth and final sections of the General
Release of Claims below as well as subsections (b) and (c) of this
Confidentiality paragraph, Executive will give Company prompt and timely written
notice of such request so Company may seek an appropriate protective order or
waive Executive’s compliance with one or more provisions of this Agreement.
(b)The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity
from liability in certain circumstances to Company employees, contractors, and
consultants for limited disclosures of Company “trade secrets,” as defined by
the Act. Specifically, Company employees, contractors, and consultants may
disclose trade secrets (1) in confidence, either directly or indirectly, to a
federal, state, or local government official, or to an attorney, “solely for the
purpose of reporting or investigating a suspected violation of law,” or (2) “in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.” Additionally, Company employees, contractors, and
consultants who file lawsuits for retaliation by an employer for reporting a
suspected violation of law may use and disclose related trade secrets in the
following manner (i) the individual may disclose the trade secret to his
attorney, and (ii) the individual may use the information in the court
proceeding, as long as the individual files any document containing the trade
secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”







--------------------------------------------------------------------------------




(c)Nothing in this Agreement prohibits Executive from reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency, Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law, regulation, or other applicable law. Executive does
not need the prior authorization of Company to make any reports or disclosures,
and he is not required to notify Company that he has made any such reports or
disclosures.
6.General Release.
(a)In consideration of the payments and other benefits described above, together
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Executive, together with Executive’s agents,
representatives, attorneys, assigns, and designees, hereby knowingly,
voluntarily, fully, finally, and completely WAIVES, RELEASES, AND FOREVER
DISCHARGES Company, as well as its employees, attorneys, partners, agents,
representatives, assigns, designees, insurers, plan administrators, parents,
subsidiaries, affiliates, and other related persons or entities, including their
predecessors, successors, and equity and asset purchasers, together with their
respective officers, directors, members, managers, shareholders, partners
(general and limited), agents, owners, legal representatives, servants, and
employees, and the assigns, heirs, privies, predecessors, successors, and
insurers of each such person or entity in their individual, corporate, or
official capacities, (collectively, the “Released Parties”) from each and every
grievance, administrative claim or proceeding, dispute, claim, demand,
arbitration, controversy, action, or cause of action, of whatever kind,
character, or nature, known or unknown, arising from, relating to, or connected
with acts or omissions occurring at any time prior to and including the date
Executive executes this Agreement. This general release includes without
limitation all claims that in any way arise from, relate to, or are in any way
connected with Executive’s employment with and/or separation from Company,
regardless of whether or not same (1) are presently known or unknown, (2) have
been specifically referenced, claimed, asserted, or made by either of the
Parties, or (3) are statutory, contractual, or common law in nature or basis.
Notwithstanding the foregoing, this general release does not apply to any
obligation of the Company to Executive pursuant to any of the following: (i)
subject to section 3 of this Agreement, any rights under applicable plans
related to equity-based awards previously granted to Executive by the Company,
(ii) any right to indemnification and/or defense that Executive may have or be
entitled to receive as an officer of the Company; (iii) any right to applicable
medical coverage or benefits, subject to Executive’s elections on file at
Company, (iv) any rights arising under this Agreement or the TCP; (v) any rights
arising after the Effective Date; or (vi) any rights to vested payments or
benefits that Executive may be eligible to receive under any Company sponsored
retirement plan.







--------------------------------------------------------------------------------




(b)Without limiting the generality or comprehensiveness of the above paragraph,
Executive knowingly, voluntarily, fully, finally, and completely WAIVES,
RELEASES, AND FOREVER DISCHARGES the Released Parties from all claims, actions,
causes of action, or demands existing as of the Effective Date, including
without limitation any and all claims for injunctive relief; attorneys’ fees;
expenses; costs; actual, compensatory, exemplary, or punitive damages; physical
injuries; personal injuries; emotional injuries; mental anguish; physical pain
and suffering; wrongful discharge; any claims Executive may have under, without
limitation, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), Texas Commission on Human Rights Act, the Family and Medical Leave Act
of 1993, the Fair Labor Standards Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Uniformed Services Employment and Reemployment Rights Act, or any other civil
rights statutes; harassment and/or discrimination because of sex, race, color,
national origin, religion, age, disability, sexual orientation, veteran’s
status, the filing of a workers’ compensation claim, or other protected
classification; retaliation; incapacity; failure to pay proper wage, minimum
wage, and/or overtime wages; unpaid wages; loss of wages; loss of earning
capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss or diminution in
value; negligence; gross negligence; strict liability; malice; invasion of
privacy; intentional infliction of emotional distress; negligent infliction of
emotional distress; loss or diminution of career advancement; loss of dignity;
any and all claims arising under any other federal, state, or local statute,
law, ordinance, rule, regulation, or order prohibiting employment discrimination
or retaliation; any claim under tort, wrongful discharge, breach of contract, or
breach of agreement; and any other theory, claim, or cause of action whatsoever,
whether known or unknown.
(c)By signing this Agreement it is Executive’s intent to waive and release all
claims and potential claims against the Released Parties, save and except those
claims described in Section 6(a) above and any claim that cannot be released by
law including for unemployment benefits or compensation for a workers’
compensation injury. Executive agrees to release and discharge the Released
Parties not only from any and all claims that Executive could make on his own
behalf, but Executive also specifically waives any right to become, and promises
not to become, a member of any class in any proceeding or case in which a claim
or claims against the Released Parties may arise, in whole or in part, from any
event that occurred prior to the date of this Agreement.  If Executive is not
permitted to opt-out of a future class, then Executive agrees to waive any
recovery for which he would be eligible as a member of such class.
(d)Trinity, for and on behalf of itself and its subsidiary group, hereby
knowingly, voluntarily, fully, finally, and completely SETTLES, RELEASES, AND
FOREVER DISCHARGES Executive from each and every grievance, administrative claim
or proceeding, dispute, claim, demand, arbitration, controversy, action, or
cause of action, of whatever kind, character, or nature, known or unknown,
arising from, relating to, or connected with Executive’s acts, errors or
omissions occurring at any time prior to and including the date Executive
executes this Agreement. This general release includes without limitation all
claims that in any way arise from, relate to, or are in any way connected with
Executive’s employment with and/or separation from Company, regardless of
whether or not same (i) are presently known or unknown, (ii) have





--------------------------------------------------------------------------------




been specifically referenced, claimed, asserted, or made by either of the
Parties, or (iii) are statutory, contractual, or common law in nature or basis.
(e)Except as may be necessary to enforce this Agreement, or to seek a judicial
determination of the validity of the waiver of ADEA or other claims, and to the
fullest extent permitted by law, Executive agrees not to join or continue any
lawsuit, arbitration, administrative charge or complaint, or other proceeding
(collectively, “Proceedings”) against any of the Released Parties that is based
in whole or in part on any claim or cause of action Executive has released in
this Agreement. Executive represents that he is not a party to any pending
Proceedings, whether internal or external, related to such matters.
Notwithstanding the foregoing, nothing in this Agreement or the release
contained herein is intended to limit or impair Executive’s right to file a
charge with, or participate in an investigation or proceeding conducted by, the
Equal Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), Securities and Exchange Commission (“SEC”), or any other state,
federal, or local administrative agency. This Agreement does not prohibit or
restrict Executive from initiating communications directly with, or responding
to any inquiry from, or providing testimony before, any state or federal
regulatory authority. Executive is not required to notify Company if he has made
such reports or disclosures, or to secure Company’s permission to do so. This
Agreement does not limit Executive’s right to receive an award for information
provided to any government agencies.
7.ADEA Release and Revocation Period.
(a)Pursuant to the Older Workers Benefit Protection Act (“OWBPA”), Executive
hereby knowingly and voluntarily agrees to waive and release any right or claim
under the ADEA against the Released Parties. In this regard, Executive agrees
and warrants that he has carefully read and fully understands the provisions of
this Agreement, and that he is receiving consideration from Company over and
above anything of value to which he is otherwise entitled. Executive is not
waiving or releasing any right or claim that may arise under the ADEA after he
signs this Agreement. Executive has the right to, and should, consult with an
attorney before signing this Agreement.
(b)Executive has twenty-one (21) days from the date he received this Agreement
to consider it and sign it. If Executive chooses to sign this document,
Executive has seven (7) days after signing the document to change his mind and
revoke the Agreement (the “Revocation Period”). If Executive chooses to revoke
the Agreement, he must deliver a written notice of revocation to Chief Legal
Officer, Trinity Industries, Inc., at 2525 N. Stemmons Freeway, Dallas, Texas
75207. Any such revocation must be actually received by Company within the
Revocation Period or it will be null and void. Company and Executive agree that
this Agreement shall not become enforceable until the Revocation Period has
expired with no revocation taking place.







--------------------------------------------------------------------------------




8.No Pending or Assigned Claims. Except for any actions necessary to enforce
this Agreement and subject to the qualifications in subsection (d) of the
General Release section and the qualifications in subsections (b) and (c) of the
Confidentiality section herein, Executive hereby warrants and promises neither
he nor any agent or legal representative of his has filed a lawsuit or claim
against Company or the Released Parties in any federal, state or local forum as
to any claim or dispute released under this Agreement. Executive agrees any
breach or other violation by him of the provisions of this Agreement, other than
a claim under the OWBPA, will result in the forfeiture of any payments under
this Agreement and the obligation of Executive to repay any payments previously
made hereunder. Executive understands that nothing in this Agreement is intended
to interfere with or deter his right to challenge the waiver of an Age
Discrimination in Employment Act (“ADEA”) claim or state law age discrimination
claim or the filing of an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission or to participate in
any investigation or proceeding conducted by those agencies. Further, Executive
understands that nothing in this Agreement would require Executive to tender
back the money received under this Agreement if Executive seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does Executive
agree to ratify any ADEA or state law age discrimination waiver that fails to
comply with the OWBPA by retaining the money received under the Agreement.
Further, nothing in this Agreement is intended to require the payment of
damages, attorneys’ fees or costs to Company should Executive challenge the
waiver of an ADEA or state law age discrimination claim or file an ADEA or state
law age discrimination suit except as authorized by federal or state law.
9.Non-Competition and Non-Solicitation.
(a)Acknowledgement. Executive understands that the nature of his position
throughout the Employment Transition Period gives him access to and knowledge of
Confidential Information and places him in a position of trust and confidence
with Company. Executive understands and acknowledges that Executive’s Business
Knowledge and the intellectual and/or strategic services Executive provides to
Company are unique, special, or extraordinary and which are vitally important to
Company in conducting commerce in the ordinary course of business and completing
future transactions. Executive further understands and acknowledges that
Company’s ability to preserve the Confidential Information for the exclusive use
and benefit of Company is of great competitive importance and commercial value
to Company, and that use or disclosure by Executive in violation of this
Agreement is likely to result in unfair or unlawful competitive activity and
damage to the Company.
(b)Non-Competition. Executive acknowledges and agrees that he will not engage in
Prohibited Activity (as defined below) during his employment with the Company
absent prior written authorization and approval of the Supervisor and the
Company’s Board of Directors. Furthermore, Executive agrees and acknowledges
that the Company’s legitimate business interests described herein, including
without limitation, protecting its Confidential Information and business
goodwill, and the good and valuable consideration to be paid Executive under the
provisions of this Agreement, including any and all RSA award distributions, the
receipt and sufficiency of which are acknowledged, Executive agrees and
covenants not to engage in any Prohibited Activity within North America absent
prior written authorization and approval of the Supervisor and the Board through
May 31, 2022. Executive stipulates that he is aware of and understands the
import of his agreement to not engage in Prohibited Activity during such periods





--------------------------------------------------------------------------------




and stipulates that the duration of such restriction on engaging in Prohibited
Activity is not arbitrary but is fair and reasonable under the circumstances of
his access to Confidential Information and other proprietary data and
information. Executive agrees and acknowledges that the goodwill and business
interests of the Company would suffer loss, cost, expense, and other damages if
Executive were to engage in any Prohibited Activity prior to May 31, 2022. For
purposes of this non-competition section, “Prohibited Activity” shall mean an
activity in which Executive contributes his knowledge, directly or indirectly,
in whole or in part, as an employee, employer, owner, investor, operator,
manager, advisor, consultant, contractor, agent, partner, director, stockholder,
officer, volunteer, intern, or any other similar capacity in or to an entity
engaged in any business that is the same, and operates within the same regions,
as (1) the Company’s railcar manufacturing; parts; maintenance, repair;
retrofit; leasing and related rail management and rail transportation services,
(2) the Company’s highway products and shipper services businesses and (3) all
other products or services engaged in by the Company or which are planned to be
engaged in by the Company during the Employment Transition Periods.
Nothing in this subsection shall prohibit Executive from purchasing or owning
less than five percent (5%) of the publicly traded securities of any
corporation, provided that such ownership represents a passive investment and
that Executive is not a controlling person of or a member of a group that
controls such corporation.
This subsection does not, in any way, restrict or impede Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. Executive shall promptly provide written notice of any
such order to Chief Legal Officer, Trinity Industries, Inc., 2525 N. Stemmons
Freeway, Dallas, Texas 75207.
(c)Non-Solicitation of Employees.  Through May 31, 2022, Executive agrees and
covenants not to directly or indirectly solicit, recruit, or attempt to solicit
or recruit, any person who is then employed by Company and was an employee of
Company with whom Executive communicated and had a working relationship during
his employment with the Company (collectively, “Covered Employee”), or induce
the termination of employment of any Covered Employee.
(d)Non-Solicitation of Customers. Executive agrees and acknowledges that during
his employment with the Company he has gained substantial knowledge of and
experience with Company customers and that he has had and will continue to have
access to Customer Information, as defined below, and that such continuing
access will include obtaining knowledge and experience with respect to Customer
Information. For purposes of this section, “Customer Information” shall be
deemed to include, without limitation, names, phone numbers, addresses, email
addresses, order history, order preferences, chain of command, marketing data
and information, pricing information, information identifying facts and
circumstances specific to the customer and customer’s commercial and business
activities, and all data and information relevant to sales and/or services by
and between customer and Company.





--------------------------------------------------------------------------------




Executive understands and acknowledges that loss of or compromise to any such
Customer Information and, in turn, the Company’s relationship and goodwill with
such customer will cause significant and irreparable harm to Company.
Executive agrees and covenants that through May 31, 2022, he will not directly
or indirectly solicit or contact, or attempt to solicit or contact a current,
former, or prospective customer with whom Executive had material contact during
the thirty six (36) month period preceding the Effective Date (collectively,
“Covered Customer”) for purposes of offering or accepting goods or services that
compete with those over which Executive had managerial or executive leadership
responsibility during his employment with the Company. However, it will not be
deemed a violation of this Agreement if Executive merely updates his LinkedIn
profile, or connects with a Covered Customer on Facebook or LinkedIn, without
engaging in any other substantive communication, by social media or otherwise,
that is prohibited by this section.
10.Legal Proceedings.
(a)During the term of this Agreement, Executive agrees, without the necessity of
a subpoena, to make himself available, upon reasonable notice and at reasonable
times, if deemed needed by Company, for any and all legal proceedings or
threatened legal proceedings involving Company and agrees to cooperate fully
with Company in any such legal proceeding or threatened proceeding for which
Company may call him as a witness. Executive will also cooperate reasonably with
Company by providing any truthful information requested by the Company and
reasonably assisting in the preparation for any discovery or legal proceedings.
Further, subject to subsection (d) of the General Release paragraph and the
qualifications in subsections (b) and (c) of the Confidentiality section herein,
Executive will immediately notify Company upon being contacted by any person or
entity not specifically authorized by Company requesting information about
internal Company operations or matters, and Executive will refrain from
providing any information until after notification to and consultation with
Company. Executive shall be reimbursed reasonable expenses incurred while
serving as a witness for Company in any such proceedings. Executive agrees to
provide Company with proper documentation for expenses prior to reimbursement.
Company agrees to reimburse Executive for any legal fees or costs he may
reasonably incur in connection with him providing such cooperation or assistance
as described above.
(b)Executive acknowledges that prior to the Effective Date he received notices
pertaining to business records holds in certain litigation and that during the
Employment Transition Periods he may receive additional business records hold
notices. Executive acknowledges and confirms that he is currently in compliance
with the notices he has received as of the Effective Date and that any and all
relevant and responsive business records under his care, custody, or control,
whether located in his Dallas, Texas or elsewhere are on hold and are not to be
destroyed until otherwise notified in writing by the Company. During the
Employment Transition Periods Executive agrees to respond to any inquiry from
time to time tendered to him from the Company’s Legal or Information Governance
departments pertaining to business records hold notices received on or before
the Effective Date or during the Employment Transition Periods.







--------------------------------------------------------------------------------




11.Return of Property and Records. Within five (5) days of an end to the
Employment Transition Periods, Executive agrees to return to Company any and all
Company property, equipment, business records and proprietary information in his
possession, agrees not to retain copies or summaries of such records and
proprietary information, and further agrees not to disclose to others any
confidential or other proprietary information concerning the business affairs of
Company. Specifically, without limitation, Executive agrees to immediately
return to Company all business records, including but not limited to files,
forms, work papers, documents, memoranda, correspondence, records, diaries,
e-mails, notes, notebooks, computer files, discs, CDs and printouts; all
business property, including, but not limited to, Company issued credit cards,
phone cards, security access card, electronic equipment, computer programs,
estimates, logs, invoices and computer equipment.
12.No Admission of Liability. Executive does hereby acknowledge and promise
that, although there is included in the foregoing the full, complete, and final
settlement and satisfaction of all claims, demands, and charges of every nature
growing out of those matters involved in each and every aspect of Executive’s
employment relationship with Company, these facts shall in no manner be deemed
an admission, finding, or indication - for any purpose whatsoever - that Company
has, at any time (including the present) or in any respect, contrary to law or
to the rights of any person, violated Executive’s rights.
13.Governing Law and Severability. Executive acknowledges and agrees the terms
and conditions of this Agreement are contractual and not a mere recital.
Executive further agrees and acknowledges that the validity and/or
enforceability of this Agreement will be governed by the laws of the State of
Texas, unless preempted by federal law, and that if any provision contained
herein should be determined by any court of competent jurisdiction or
administrative agency to be illegal, invalid, unenforceable, or otherwise
contrary to public policy, the validity and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.
14.Entire Agreement. Except for existing written agreements between Executive
and Company, including but not limited to, the TCP, any confidentiality
agreement(s) by and between the Company and Executive, the RSAs, prior
indemnification, non-disclosure, non-solicitation, and non-competition
agreements which are hereby incorporated by reference, and any other restrictive
covenants in effect on or before the date hereof, this Agreement contains the
entire understanding between the Parties hereto with respect to Executive’s
employment, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained, which shall be deemed terminated effective
immediately. The Parties agree that changes to this Agreement, whether material
or immaterial, will not re-start the running of “the Consideration Period” as
defined in Section 18 below.
15.Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A to the extent subject thereto or be
exempt therefrom, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required to avoid the application of an accelerated or additional tax under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement until such time as
the Executive is considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separately
identified payment for purposes of





--------------------------------------------------------------------------------




Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. To the extent required to avoid the
application of an accelerated or additional tax under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following the
Executive’s termination of employment shall instead be paid on the first
business day after the date that is six months following the Executive’s
termination of employment (or upon the Executive’s death, if earlier). The
Company is entitled to determine whether any amounts under this Agreement are to
be suspended or delayed pursuant to the foregoing sentence. Any amounts so
suspended shall earn interest thereon, if applicable, calculated based upon the
then prevailing monthly short-term applicable federal rate. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment. Executive understands and agrees
that he will be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.
16.Compliance with Law. Executive acknowledges that the terms of this Agreement
fully comply with applicable law including but not limited to the OWBPA, as
amended, and implementing regulations, and that said terms therefore are final
and binding. Specifically, Executive acknowledges that this Agreement
specifically refers to his rights and claims under the federal and state
statutes prohibiting age discrimination, and he understands that he is
irrevocably waiving such rights and claims. Executive acknowledges that the
compensation and benefits recited in this Agreement are good and valuable.
17.Consideration of Medicare’s Interests.  Executive affirms, covenants, and
warrants Executive is not a Medicare beneficiary and is not currently receiving,
has not received in the past, will not have received at the time payments are
made under this Agreement, and has not applied for or sought Social Security
Disability or Medicare benefits.  In the event any statement in the preceding
sentence is incorrect (for example, but not limited to, if Executive is a
Medicare beneficiary, etc.), the following sentences of this section apply.
Executive affirms, covenants, and warrants Executive has made no claim for
illness or injury against, nor is Executive aware of any facts supporting any
claim against, the Released Parties under which the Released Parties could be
liable for medical expenses incurred by Executive before or after the execution
of this Agreement.  Furthermore, Executive is aware of no medical expenses that
Medicare has paid and for which the Released Parties are or could be liable now
or in the future.  Executive agrees and affirms that, to the best of his
knowledge, no liens of any governmental entities, including those for Medicare
conditional payments, exist. Executive will indemnify, defend, and hold the
Released Parties harmless from Medicare claims, liens, damages, conditional
payments, and rights to payment, if any, including attorneys’ fees, and
Executive further agrees to waive any and all future private causes of action
for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.







--------------------------------------------------------------------------------




18.Voluntary Consent. By signing this Agreement, Executive acknowledges (a) he
has read this Agreement and fully understands its terms and their import; (b)
any and all questions regarding the terms of this Agreement have been asked and
answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement (the “Consideration Period”)
and has either considered it for that period of time or has knowingly and
voluntarily waived his right to do so; (d) he may revoke the Agreement up to 7
days after his signing of the Agreement, (e) revocation of the Agreement is
effective by sending written notice to Chief Legal Officer, Trinity Industries,
Inc., 2525 N. Stemmons Freeway, Dallas, Texas 75207, so as to be received no
later than seven (7) days following Executive’s signing of this Agreement
(“Revocation Period”); (f) the receipt of the compensation described in this
Agreement is expressly conditioned on his signing of this Agreement and the
expiration of the mandatory Revocation Period without revocation by Executive;
(g) Company advises Executive to consult with an attorney of his own choosing
regarding the terms of this Agreement; (h) Executive must sign this Agreement
and return it to Chief Legal Officer, Trinity Industries, Inc., 2525 N. Stemmons
Freeway, Dallas, Texas 75207 within three (3) days of the expiration of the
Consideration Period, otherwise this offer will expire and this Agreement will
be null, void and of no force or effect; (i) that this Agreement was not
requested nor provided in connection with an exit incentive or other employment
termination program offered to a group or class of employees; (j) the
compensation provided for herein is good and valuable, and it is accepted by
Executive in full satisfaction of all claims Executive’s has or may have against
the Released Parties, and as adequate consideration for Executive’s agreements,
covenants, and commitments made herein; and, (k) Executive is entering into this
Agreement voluntarily, of his own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.
19.Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law, or otherwise) to
all or substantially all of the business and/or assets of the Company by written
agreement in form and substance satisfactory to Executive, expressly,
absolutely, and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.
[Signature page to follow.]











--------------------------------------------------------------------------------




NOW, THEREFORE, intending to be legally bound hereby, Executive and Trinity
Industries, Inc. sign this Agreement on the 17th day of December, 2019.
ACCEPTED AND AGREED AS TO FORM AND SUBSTANCE:
Timothy R. Wallace
 
 
 
/s/ Timothy R. Wallace
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 

Trinity Industries, Inc.
(on behalf of itself, its subsidiaries, and other corporate affiliates, and
successors or assigns)
By:
/s/ Leldon E. Echols    
 
 
 
Leldon E. Echols
 
 
 
Chairman of the Board
 
 


















--------------------------------------------------------------------------------




APPENDIX A - Supplemental Release Agreement
You, Timothy R. Wallace, entered into an Executive Transition Agreement with
Trinity Industries, Inc. (“Company”) with an Effective Date of December 17, 2019
(“Transition Agreement”). This Supplemental Release Agreement (“Supplemental
Release”) constitutes the Supplemental Release Agreement defined in section 2 of
the Transition Agreement. The Transition Agreement is hereby incorporated into
this Supplemental Release Agreement as set forth fully herein.
In consideration of having received the items contemplated in Section 1 of the
Transition Agreement, your fulfillment of the terms and conditions set forth in
the Transition Agreement, including execution of this Supplemental Release
Agreement, and payment of the Supplemental Release Payment in accordance with
the procedure set out in the Transition Agreement, you hereby agree as follows:
Payment of Wages. You acknowledge that you have received all wages, vacation,
and all other compensation and benefits owed to you by the Company, in your
capacity as an employee of the Company, pursuant to the Transition Agreement.
Last Date of Employment. Your last date of active employment with Company was
May 31, 2021.
Supplemental Release. In exchange for the promises described in the Transition
Agreement, and in addition to the Release you have provided to Company in the
Transition Agreement, you irrevocably and unconditionally release all known and
unknown claims, promises, causes of action, or similar rights of any type that
you presently may have against the Released Parties through and including the
Separation Date, except that you are not releasing any claim that relates to:
(a) your right to enforce this Supplemental Release Agreement, (b) any rights or
claims under the Age Discrimination in Employment Act or any other law that may
arise after you sign this Supplemental Release Agreement, (c) subject to section
3 of the Transition Agreement, any rights under applicable plans to equity-based
awards previously granted to you by the Company, (d) any right to
indemnification and/or defense that you may have or be entitled to receive as an
officer of the Company; (e) any right to COBRA medical coverage or benefits, (f)
any rights arising under the Transition Agreement or the TCP and full payment
thereunder when due, or (g) any right to vested payments or benefits that you
may be eligible to receive any under Company sponsored retirement plan.
Continuing Obligations. You acknowledge and affirm that Company provided you
with Confidential Information, as defined in the Transition Agreement, during
the Employment Transition Periods of the Transition Agreement. You further
acknowledge, affirm, and ratify your continuing obligations under the
Confidentiality and Non-Competition and Non-Solicitation paragraphs set forth in
the Transition Agreement, and specifically waive and release any claim or
defense that the Confidentiality and/or Non-Competition and Non-Solicitation
paragraphs are unreasonable and/or unenforceable for any reason whatsoever.
Entire Agreement. Except for existing written agreements between you and the
Company, including but not limited to, the TCP, the Confidentiality Agreement,
the RSAs, prior indemnification, non-disclosure, non-solicitation, and
non-competition agreements which are hereby incorporated by reference, and any
other restrictive covenants in effect on or before the date hereof, the
Supplemental Release Agreement and Transition Agreement contain the entire
understanding between the parties hereto with respect to your employment, and
supersede all prior and contemporaneous agreements and





--------------------------------------------------------------------------------




understandings, inducements or conditions, express or implied, oral or written,
except as herein contained, which shall be deemed terminated effective
immediately. This Supplemental Release Agreement and the Transition Agreement
may not be modified or canceled in any manner except by a writing signed by both
you and an authorized Company official.
Voluntary Agreement. YOU UNDERSTAND AND AGREE THAT YOU MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS SUPPLEMENTAL RELEASE, AND REPRESENT
THAT YOU HAVE ENTERED INTO THIS SUPPLEMENTAL RELEASE VOLUNTARILY, AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR OWN CHOOSING, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.
IN WITNESS WHEREOF, I have executed this Supplemental Release Agreement on the
date provided below.
Signature:
 
 
 
 
 
Timothy R. Wallace


 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

















--------------------------------------------------------------------------------




APPENDIX B - Restricted Stock Awards
See attached Awards Summary









